 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       DERRICK L. JOHNSON,                             Case No. 1:19-cv-00978-JDP (HC)
12                       Petitioner,                     ORDER TRANSFERRING CASE
13            v.
14       SUPERIOR COURT OF THE STATE OF
         CALIFORNIA FOR COUNTY OF LOS
15       ANGELES, et al,
16                       Respondents.
17

18           Petitioner Derrick L. Johnson, a state prisoner without counsel, filed at least four petitions

19   under 28 U.S.C. § 2254 between June and July of 2019, raising the same claims.1 In this case,

20   petitioner challenges a state court judgment entered by the Los Angeles County Superior Court.

21   ECF No. 1 at 1-3. This court has already transferred to the Central District of California

22   petitioner’s other Section 2254 petitions making the same claims. See Case Nos. 1:19-cv-00880-

23   EPG, 1:19-cv-00947-EPG, 1:19-cv-01012-SKO. The court will do the same here.2

24
     1
      See Case Nos. 1:19-cv-00880-EPG, 1:19-cv-00947-EPG, 1:19-cv-00978-JDP, 1:19-cv-01012-
25
     SKO.
26   2
      Petitioner appears to have litigated another Section 2254 petition earlier this year, between
27   January and April. See Case No. 19-cv-00032-AWI-SKO. It appears that the court decided that
     petition on the merits, potentially making the petition in this case successive. The petition in this
28   case also appears to lack merit: petitioner alleges that the state failed to indict him by grand jury,
                                                         1
 1            A state prisoner may file a petition for a writ of habeas corpus in one of at most two

 2   districts: “the district court for the district wherein such person is in custody or in the district court

 3   for the district within which the State court was held which convicted and sentenced him.” 28

 4   U.S.C. § 2241(d). In situations where these two districts differ, the district courts of both districts

 5   have concurrent jurisdiction, and the court in which the petition is filed may exercise its

 6   discretion to transfer the petition to the other district “in furtherance of justice.” Id.; see also 28

 7   U.S.C. ' 1406(a). Traditionally, federal courts in California have chosen to hear habeas petitions

 8   challenging a conviction or sentence in the district of conviction, see Dannenberg v. Ingle, 831 F.

 9   Supp. 767, 767 (N.D. Cal. 1993), because records, witnesses, and other evidence necessary for

10   resolving the petition are in that district, see Woods v. California, No. 14-cv-289, 2014 WL

11   1128430, at *1, n.1 (S.D. Cal. Mar. 20, 2014).

12            Here, petitioner challenges a state court judgment from the Los Angeles County Superior

13   Court. Following the custom of the federal courts in California, this court will transfer the

14   petition to the United States District Court for the Central District of California. A “substantial

15   part of the events . . . giving rise to the claim occurred” in the Central District, so venue is proper

16   under 28 U.S.C. § 1391(b).

17            Order
18            This matter is transferred to the U.S. District Court for the Central District of California.

19
     IT IS SO ORDERED.
20
21
     Dated:      August 23, 2019
22                                                        UNITED STATES MAGISTRATE JUDGE
23

24

25            No. 202
26
27   but such procedure has not been made applicable to states. In any event, whether the court may
     exercise jurisdiction over petition and whether petitioner states a cognizable habeas claim are
28   matters for the Central District to decide.
                                                       2
